DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to a “method for machining a toothing” (claims 1-13 and 16-19), in the reply filed on April 6, 2022 is acknowledged.  The traversal is on the ground(s) that Prock et al. (U.S. 2016/0158860, which was utilized to demonstrate that the common features between the claim groupings were known, and were thus not special technical features) “does not teach a first machining process for producing a predefined flank geometry along a predominant portion of the full width (i.e., tooth length) of the workpiece teeth and a second machining process for producing the predefined flank geometry along a further portion of the full with of the workpiece teeth as is now recited in amended claim 1”.  This is not found persuasive because, at the very least, it is noted that JP 2012-171020 A (hereinafter JP ‘020) teaches all of the limitations of claim 1, including the newly-amended features referenced in Applicant’s arguments, as can be seen in the rejection of claim 1 hereinbelow as being anticipated by JP ‘020.  Thus, for at least this reasoning, the common features between the claim groupings are not special technical features, as evidenced by at least JP ‘020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 6, 2022. 
Information Disclosure Statement
It is noted that the citations of U.S. Patent Application Publication No.’s 2011/0268523 and 2016/0158860 were lined through on the Information Disclosure Statement (IDS) filed 2/25/2020, as those references had already previously been made of record in the IDS filed 11/14/2019.
Drawings
It is unclear as set forth in the disclosure whether or not Figure 2 only shows conventional/prior art.  See, for example, page 9, the first full paragraph, which teaches that “[T]he position shown in Fig. 2 corresponds to that in which the machining of toothing is completed using conventional skiving, and the tool zero point is below the axial end of the toothing, and is spaced apart axially therefrom by the overtravel S”.  See also page 10, penultimate paragraph, which teaches that “[I]n this way, the overtravel path which can be seen in Fig. 2 can in particular be completely omitted, as a result of which axial clearance with respect to a required axial distance ZS is achieved in order to avoid a collision with an interfering contour”, which appears to further imply that Figure 2 is prior art (i.e., by teaching that the overtravel S described on page 9 can be avoided/omitted by using a method according to some sort of method steps related to Figure 3).  That said, in the event that Figure 2 does show only conventional/prior art, then Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
It is noted that the claims have a lot of issues with respect to clarity in meaning and scope, and with respect to the specification not clearly describing the claim limitations, as will be discussed in more detail hereinbelow in rejections of the claims with respect to 35 USC 112(a) and (b).  That being said, in many instances, it is unclear whether or not the drawings show the claimed subject matter that is intended to be encompassed by the current claim language.  Thus, these objections are being made with respect to the claims as best understood.

the limitation “said change in machining engagement being counteracted by a change in said relative movement, which change in relative movement is additionally carried out relative to the movement control of the first machining process”, which “counteracting” appears to be in addition to the change of the machining engagement re the second machining process, as set forth in claim 1;

the limitation “wherein the additional change in movement is at least partially realized by a relative additional rotation of the axis of rotation (C) of the toothing and/or the axis of rotation (B) of the machining” (and including the various permutations set forth therein re the “and/or” limitation) as set forth in claim 3;

the limitation “wherein a setting of a tangential axis (Y) and/or a rotation about the axial distance axis between the axes of rotation is changed in the second machining process compared with the first machining process” (and including the various permutations set forth therein re the “and/or” limitation) as set forth in claim 4;

the limitation “wherein the flank geometry on the left or right flank is produced completely in the first machining process, and the further portion of the flank geometry belongs to the other flank”, as set forth in claim 10;

the “further structure” and “radial extension at an axial distance from one of the axial toothing ends”, as set forth in claim 11 (and it is unclear, as noted elsewhere in this Office Action, whether Figure 2 is intended to illustrate the prior art); and

the production of the further portion of the flank geometry while “maintaining the relative movement of the first machining process”, such that the machining tool would no longer maintain a “safety distance from the further structure” (re claim 12) or such that the machining tool would collide with the further structure (re claim 19).

No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the specification lacks antecedent basis for claim 10;
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, line 3, it is unclear as set forth in the claim to what “its” is intended to refer, e.g., the machining tool, the toothing, etc.  In the event that “its” is intended to refer to the machining tool, it is noted that no machining tool axis of rotation was previously recited in the claim such that “its axis of rotation” would lack sufficient antecedent basis.
In claim 1, lines 2-3, it appears that the limitation “in which a machining tool (4) having a tool center (N) is driven in rotation about its axis of rotation (B) removes material from the toothing” is lacking some verbiage, e.g., in which a machining tool having a tool center is driven in rotation to remove material?
In claim 1, lines 5-6, “the full width of the toothing” lacks sufficient antecedent basis in the claim, and it is further unclear which dimension is to be considered to constitute the claimed “full width”, i.e., there is no clear axis or frame of reference provided in the claim for determining what is meant by “full width”.  For example, looking at the annotated reproduction of Figure 4, and particularly Figure 4d, of the present application hereinbelow, it is unclear whether “full width” is intended to refer to a dimension like Q1, like Q2, like Q3 (which is intended to be the distance between the shown right flank and the adjacent left flank of the immediately adjacent tooth, in the circumferential direction, between the endpoints of the two flanks located at the outermost tip of the teeth in question), or some other dimension entirely.
[AltContent: textbox (Q3)][AltContent: connector][AltContent: arrow][AltContent: textbox (Q2)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Q1)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    388
    670
    media_image1.png
    Greyscale


In claim 1, lines 6-8, the claim recites “the predefined flank geometry matching a movement control that defines a movement path of the tool center with respect to the axis of rotation of the toothing”.  However, it is unclear how or in what regard a flank geometry, i.e., a shape or configuration of a flank, is to be considered to “match” a “movement control”, i.e., an element that controls movement.  Additionally, it is unclear as set forth in this limitation what is being set forth as “with respect to the axis of rotation of the toothing”, i.e., the recited movement path of the tool center; the movement control; etc.  Additionally, it is unclear how or in what regard a path (or a control element, either, for that matter) is to be considered to be “with respect to” the axis of rotation of the toothing.
In claim 1, lines 8-9, the claim recites “said movement control having defined, non-vanishing axial feeding with defined advancement between the machining tool and the toothing”.  However, firstly, it is unclear as set forth in the claim what is meant by “non-vanishing”, and it is unclear as claimed what is being advanced, i.e., the machining tool; the toothing; etc.  Additionally, particularly noting that plural axes have (potentially) been previously recited in the claim (an axis of rotation of the toothing, and potentially a further axis of rotation of the machining tool; see above discussion about the lack of clarity as to what is meant by “its axis of rotation” in line 2; see also claim 1, lines 1-3; also, potentially some implicit axis or frame of reference re the “movement path”), there is no clear frame of reference provided in the claim for determining what is meant by “axially”, i.e., axially with respect to which axis?
The term “predominant” in claim 1 (line 12) is a relative term which renders the claim indefinite. The term “predominant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as claimed how much of the “flank geometry” must be produced in the “first machining process” in order to be considered to be a “predominant portion” of the “flank geometry”, and it is unclear what amount/portion of the flank geometry would not be enough to be considered a “predominant portion” thereof.  For example, it is unclear whether “predominant” would merely refer to an amount greater than 50%, such that 50.1% would meet the limitation, vs. whether “predominant” is intended to refer to nearly all of the flank geometry such that 50.1% would be excluded by the term.  
	In claim 1, lines 14-16, the claim recites “in a second machining process, said flank geometry is produced along a further portion of said full width, in which the distance of the tool center from the axis of rotation to the toothing is changed…”  However, it is unclear as set forth in the claim to what “which” is intended to refer (in the limitation “in which the distance of the tool center from the axis of rotation to the toothing is changed…”), e.g., the further portion of the full width, which is grammatically what the claim appears to say, or the second machining process.  
In claim 1, lines 14-21, the claim recites “in a second machining process, said flank geometry is produced along a further portion of said full width, in which the distance of the tool center from the axis of rotation to the toothing is changed relative to said movement path so as to move the tool center away from the toothing, thereby resulting in a change of the machining engagement, said change in machining engagement being counteracted by a change in said relative movement, which change is said relative movement is additionally carried out relative to the movement control of the first machining process”.  This limitation is unclear for a number of reasons.  Firstly, for example, it appears that the previously-recited “movement path” (recited in line 7 of claim 1) references a movement path of the tool center, and appears to tie such (in some manner) to flank geometry that is predefined over the “full width” of the toothing.  That said, then in lines 11-12, the claim then changes course and indicates that “said relative movement” (i.e., of the tool center, as previously recited in line 7) is carried out only for production of “said” flank geometry along a predominant portion of the full width.  That said, it is unclear as claimed in lines 16-17 relative to what “movement path” the distance of the tool center from the axis of rotation of the toothing is being changed so as to change the previously recited machining engagement, i.e., the movement path along the full width re line 1; the implicit movement path re lines 11-13; etc.  Additionally, it is unclear as claimed how many (and what) movements are being recited, noting that the claim recites a first machining process with relative movement that is carried out “only for the production of said flank geometry along a predominant portion of said full width”; a second machining process in which the distance of the tool center from the axis of rotation of the toothing is changed relative to some (unclear) movement path so as to move the tool center away from the toothing, thereby resulting in a “change in machining engagement”, and furthermore, claim 1 also recites that this “change” of the machining engagement is (somehow) “counteracted” by a “change in said relative movement”, which change in said relative movement is “additionally” carried out “relative to the movement control of the first machining process”.  That said, it is unclear whether or not the limitation “said change in machining engagement being counteracted by a change in said relative movement, which change is additionally carried out relative to the movement control of the first machining process” is intended to be an additional step/movement (additional) to the distance of the tool center from the axis of rotation of the toothing being changed to change the machining engagement.  It is unclear re the last three lines of claim 1 when such counteracted change is intended to occur, what relative movement is intended to be referenced via the term “said relative movement”, what specific movement (in what direction(s) and of what) is being referenced re the counteracted movement.  
Particularly for the last three lines of claim 1, it is unclear as set forth in the claim what is being moved (and how or in what direction(s)) re the “change in said relative movement” that is intended to “counteract” the “change of the machining engagement” that is carried out re the second machining process, re lines 14-21 of the claim.  
Throughout the claims, it is unclear as claimed whether the limitation “movement control” is intended to refer to a control device, such as a controller, or whether such is intended to reference the action of controlling.  It is noted that sometimes it appears to be one, whereas other times, it appears to be the other.  
	In claim 2, the claim recites “wherein a relative movement axis that is changed with respect to the movement control of the first machining process is a radial axis (X)”.  Firstly, noting that plural axes or paths have been previously recited in the claims, there is no clear axis or frame of reference provided in the claim for determining what is meant by “radial”, i.e., radial with respect to which axis, path, or frame of reference?  Additionally, noting that no previous relative movement “axis” was previously recited, it is unclear as claimed how or in what regard such relative movement axis is to be considered to be “changed”, i.e., changed as compared to what?  Additionally, it is unclear as claimed what movement(s) the relative movement axis is intended to reference, i.e., relative movement of what?  It is further unclear how or in what regard an axis, i.e., an imaginary line, is to be “changed” with respect to “movement control” (regardless of whether “movement control” is intended to reference either (i) a controller, or (ii) an action of controlling).
	In claim 3, the limitation “the additional change in movement” lacks clear antecedent basis in the claim, and it is unclear as claimed to what movement such is intended to refer, and it is also unclear with respect to what movement change such is “additional”, i.e., additional as compared to what?  Additionally, re the limitation “a relative additional rotation of the axis of rotation (C) of the toothing and/or the axis of rotation (B) of the machining”, firstly, it is unclear as claimed whether such is intended to reference rotation of something about the axis of rotation of the toothing and/or about “the” axis of rotation of the machining, or whether such is intended to reference rotation/pivoting of the axes (B, C) themselves (such as, for example, to change the orientation of the axis/axes).  Additionally, “the axis of rotation of the machining” lacks clear antecedent basis in the claim, and it is unclear which axis such is intended to reference.
	In claim 4, the claim recites “wherein a setting of a tangential axis (Y) and/or a rotation about the axial distance axis between the axes of rotation is changed in the second machining process compared with the first machining process”.  Firstly, it is unclear as set forth in the claim with respect to what the recited tangential axis is tangential, i.e., tangential with respect to what?  Additionally, noting that the tangential axis is not tied to any structure, it is unclear how or in what regard an axis, i.e., an imaginary line, is to be considered to be “set” and/or “changed”, noting that there are an infinite number of axes, including an infinite number of axes that are tangential with respect to an infinite number of, for example, imaginary circles..  Additionally, “the axial distance axis” lacks clear antecedent basis in the claim.  Also, noting that plural axes and paths have been previously recited, it is unclear which axis or frame of reference is intended to provide the frame of reference for determining what is meant by “axial”.  Furthermore, in the limitation “a rotation about the axial distance axis between the axes of rotation”, it is unclear as claimed what is being rotated, i.e., a rotation of what about the axial distance axes?  The axes of rotation of what?
	In claim 5, the limitation “the relative movement” lacks clear antecedent basis in the claim, as it is unclear which specific “relative movement” is intended to be referenced, noting that claim 1 references various relative movements.
	In claim 7, the limitation “the cutting speed” lacks clear antecedent basis, and it is unclear as claimed what the cutting speed is a speed of, i.e., the cutting speed of what?  A speed at which the tool is moved during cutting?  A speed at which the toothing is moved during cutting?  A speed at which both the cutting tool and toothing are moved during cutting?  
	In claim 7, the claim recites “wherein the cutting speed in the machining processes depends on the axial intersection angle”.  However, it is unclear what effect this limitation is intended to have on the scope of the claim, noting that the claims are directed to a method for machining, and not a method of selecting parameters.  For example, it is unclear as set forth in the claim whether a gear maker who is deciding what parameters to use in a machining process mentally selects a cutting speed for a machining operation that happens to have the claimed non-zero axis intersection angle meets claim 7 or not, as such a cutting speed would have to, in some manner, be selected “depending on” such angle, or else machining with the claimed elements arranged at the non-zero angle would not occur.
	In claim 9, the limitation “the axial feeding in the second machining process” lacks sufficient antecedent basis in the claim, noting that no “axial feeding” that is “in the second machining process” was previously recited, and noting that it is unclear which movement or movements such is intended to reference, it is unclear what is being “axially” fed, and it is further unclear which axis/axes (of the plural claimed axes or paths) are intended to be referenced.  Additionally in claim 9, “the axial feeding of the first machining process” lacks sufficient antecedent basis in the claim, noting that no “axial feeding” that is “in the second machining process” was previously recited, and noting that it is unclear which movement or movements such is intended to reference, it is unclear what is being “axially” fed, and it is further unclear which axis/axes (of the plural claimed axes or paths) are intended to be referenced.  Furthermore, it is unclear whether “axial feeding” is intended to reference an axial feeding amount, as in how far or by what distance some unspecified element(s) is/are fed, or whether such is instead intended to reference an axial feeding speed of some sort, as in how fast some unspecified element(s) is/are fed.
	In claim 10, the limitation “the left or right flank” lacks sufficient clear antecedent basis, as no left and right flanks were previously recited, and thus, additionally, “the flank geometry on the left or right flank” also lacks sufficient antecedent basis (as no flank geometry that is “on the left of right flank” was previously recited).  Additionally, “the other flank” lacks clear antecedent basis in the claim, as it is unclear as claimed what constitutes the “other” flank, i.e., other relative to what?
	In claim 11, “the toothing part” lacks sufficient clear antecedent basis in the claim, and it is unclear which part of the previously-recited “toothing” constitutes the now-recited “toothing part”.  
Additionally in claim 11, the limitation “the axial toothing ends” lacks sufficient antecedent basis in the claim.
	In claim 11, the claim recites “further structure which has a radial extension at an axial distance from one of the axial toothing ends”.  That being said, given that plural axes and paths have been previously recited, it is unclear which axis or frame of reference is intended to provide the frame of reference for determining what is meant by “radial” and “axial” (plural occurrences of “axial”) in claim 11.
	In claim 12, it is unclear whether the “/” in the limitation “designed/set” is intended to mean “or”, “and”, or “and/or”.  The same issue exists in claim 19.
	In claim 12, the claim recites “wherein the machining tool and/or the axis intersection angle is designed/set such that, if the further portion of the flank geometry is produced while maintaining the relative movement of the first machining process, the machining tool would no longer maintain a safety distance from the further structure”.  Firstly, the limitation “no longer” implies that the claim previously recited the maintaining of a safety distance, which the claim does not recite, which is unclear.  Furthermore, given the “if” limitation, it is unclear as claimed what the claim is intended to encompass if the “if” limitation is not met, i.e., it is unclear what the claim is intended to encompass if the further portion of the flank geometry is not produced while maintaining the relative movement of the first machining process.  The same issues exist in claim 19, re the limitations “wherein the machining tool and/or the axis intersection angle is designed/set such that, if the further portion of the flank geometry is produced while maintaining the relative movement of the first machining process, the machining tool would collide with the further structure”.
The term “safety distance” in claim 12 is a relative term which renders the claim indefinite. The term “safety distance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as set forth in claim 12 what distance is necessary in order to constitute a “safety” distance, as opposed to a distance that is not a safety distance.  
In claim 16, “the remaining portion (6) of the flank geometry” lacks sufficient antecedent basis in the claim, and it is unclear as claimed with respect to what the remaining portion is “remaining”.  
	In claim 18, the claim recites “wherein the axial feeding in the second machining process is stopped”.  However, claim 18 (ultimately) depends from claim 1, which recites that the movement control has “non-vanishing axial feeding” re the “predefined flank geometry”.  It is unclear how or in what regard the axial feed can be both “non-vanishing”, and also be “stopped”, as recited in claim 18.  
	Additionally in claim 18, particularly given that the claims previously recite plural axes and paths, it is unclear what frame of reference is intended to be used to determine what is meant by “axial feeding” in claim 18, i.e., feeding in the direction of which axis/path/frame of reference?  Additionally, it is unclear as set forth in claim 18 what element or elements is/are being fed re the limitation “the axial feeding in the second machining process”.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For example, in claim 1, the claim recites “[A] method for machining a toothing (2) having an axis of rotation (C), in which a machining tool (4) having a tool center (N) is driven in rotation about its axis of rotation (B) removes (sic) material from the toothing, in a machining engagement, while performing a relative movement between the machining tool and the toothing in order to produce a flank geometry of the toothing that is predefined over the full width of the toothing”.  There are a number of clarity issues re 35 USC 112(b) with this limitation, as are discussed separately above.  Additionally, it is unclear as disclosed which dimension is to be considered to constitute the claimed “full width”.  For example, looking at the annotated reproduction of Figure 4, and particularly Figure 4d, of the present application hereinbelow, it is unclear whether “full width” is intended to refer to a dimension like Q1, like Q2, like Q3 (which is intended to be the distance between the shown right flank and the adjacent left flank of the immediately adjacent tooth, in the circumferential direction, between the endpoints of the two flanks located at the outermost tip of the teeth in question), or some other dimension entirely.  The specification as filed does not clarify this issue, further rendering it unclear which dimension is intended to be the “full width” dimension set forth in claim 1.  
[AltContent: textbox (Q3)][AltContent: connector][AltContent: arrow][AltContent: textbox (Q2)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Q1)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    388
    670
    media_image1.png
    Greyscale



In claim 1, lines 8-9, the claim recites “said movement control having defined, non-vanishing axial feeding with defined advancement between the machining tool and the toothing”.  There are a number of clarity issues with this limitation, which are discussed in more detail in the rejections of claim 1 under 35 USC 112(b).  For example, it is unclear as set forth in the claim what is meant by “non-vanishing”, and it is unclear as claimed what is being advanced, i.e., the machining tool; the toothing; etc.  Additionally, particularly noting that plural axes have (potentially) been previously recited in the claim (an axis of rotation of the toothing, and potentially a further axis of rotation of the machining tool; see above discussion about the lack of clarity as to what is meant by “its axis of rotation” in line 2; see also claim 1, lines 1-3), there is no clear frame of reference provided in the claim for determining what is meant by “axially”, i.e., axially with respect to which axis?  That being said, it is noted that the specification as filed does not appear to teach such in a manner so as to demonstrate possession thereof.  For example, re the “non-vanishing axial feeding”, it is noted that on page 9 in the penultimate paragraph, the specification appears to teach that some sort of “axial feeding” is “stopped” (and Figures 3a-d are referenced, and it is noted that the last paragraph on page 9 indicates that Figures 4a-d show views that are “synchronous” to those of Figures 3a-d), and thus, it does not appear that the machining method uses “non-vanishing” axial feeding.  See also the paragraph spanning pages 3-4, which also teaches that “the axial feeding” is “stopped” and the tool moves away from the toothing.  See also page 11, the third paragraph, which teaches that Figure 5a “corresponds to the preferred embodiment of a plunging movement without further axial feeding”.  See also page 6, last paragraph, which teaches that “[A]s explained above, in the invention, the axial feeding of the first machining process can be stopped (is not continued) in the second machining process”.  It is additionally noted that the specification does not appear to clarify what element(s) is/are being fed “axially”, nor does the specification appear to clarify what direction constitutes the “axial” direction re the “non-vanishing axial feeding with defined advancement between the machining tool and the toothing”, i.e., does not appear to clarify what axis is referenced re the term “axial” in the term “non-vanishing axial feeding”.  
In claim 1, lines 14-21, the claim recites “in a second machining process, said flank geometry is produced along a further portion of said full width, in which the distance of the tool center from the axis of rotation to the toothing is changed relative to said movement path so as to move the tool center away from the toothing, thereby resulting in a change of the machining engagement, said change in machining engagement being counteracted by a change in said relative movement, which change is said relative movement is additionally carried out relative to the movement control of the first machining process”.  This limitation is unclear for a number of reasons, as discussed in detail in a rejection of claim 1 above under 35 USC 112(b).  Firstly, for example, it appears that the previously-recited “movement path” (recited in line 7 of claim 1) references a movement path of the tool center, and appears to tie such (in some manner) to flank geometry that is predefined over the “full width” of the toothing.  That said, then in lines 11-12, the claim then changes course and indicates that “said relative movement” (i.e., of the tool center, as previously recited in line 7) is carried out only for production of “said” flank geometry along a predominant portion of the full width.  That said, it is unclear as claimed in lines 16-17 relative to what “movement path” the distance of the tool center from the axis of rotation of the toothing is being changed so as to change the previously recited machining engagement, i.e., the movement path along the full width re line 1; the implicit movement path re lines 11-13; etc.  Additionally, it is unclear as claimed how many (and what) movements are being recited, noting that the claim recites a first machining process with relative movement that is carried out “only for the production of said flank geometry along a predominant portion of said full width”; a second machining process in which the distance of the tool center from the axis of rotation of the toothing is changed relative to some (unclear) movement path so as to move the tool center away from the toothing, thereby resulting in a “change in machining engagement”, and furthermore, claim 1 also recites that this “change” of the machining engagement is (somehow) “counteracted” by a “change in said relative movement”, which change in said relative movement is “additionally” carried out “relative to the movement control of the first machining process”.  That said, it is unclear whether or not the limitation “said change in machining engagement being counteracted by a change in said relative movement, which change is additionally carried out relative to the movement control of the first machining process” is intended to be an additional step/movement (additional) to the distance of the tool center from the axis of rotation of the toothing being changed to change the machining engagement.  It is unclear re the last three lines of claim 1 when such counteracted change is intended to occur, what relative movement is intended to be referenced via the term “said relative movement”, what specific movement (in what direction(s) and of what) is being referenced re the counteracted movement.  
It is noted that the specification does not appear to clearly teach or describe what is being moved and how or in what manner or in what direction(s) re the limitations found in the last 8 lines of claim 1.  For example, particularly for the last three lines of claim 1, it is unclear what is being moved (and how or in what direction(s)) re the “change in said relative movement” that is intended to “counteract” the “change of the machining engagement” that is carried out re the second machining process, re lines 14-21 of the claim.  
Regarding claim 2, it is noted that this claim has a number of clarity issues that were described in detail in the above rejection(s) under 35 USC 112(b).  For example, in claim 2, the claim recites “wherein a relative movement axis that is changed with respect to the movement control of the first machining process is a radial axis (X)”.  Firstly, noting that plural axes or paths have been previously recited in the claims, there is no clear axis or frame of reference provided in the claim for determining what is meant by “radial”, i.e., radial with respect to which axis, path, or frame of reference?  Additionally, noting that no previous relative movement “axis” was previously recited, it is unclear as claimed how or in what regard such relative movement axis is to be considered to be “changed”, i.e., changed as compared to what?  Additionally, it is unclear as claimed what movement(s) the relative movement axis is intended to reference, i.e., relative movement of what?  It is further unclear how or in what regard an axis, i.e., an imaginary line, is to be “changed” with respect to “movement control” (regardless of whether “movement control” is intended to reference either (i) a controller, or (ii) an action of controlling).  That being said, it is noted that the specification does not appear to describe the limitations of claim 2 in a manner so as to demonstrate possession thereof.
Regarding claim 3, it is noted that this claim has a number of clarity issues that were described in detail in the above rejection(s) under 35 USC 112(b).  For example, in claim 3, the limitation “the additional change in movement” lacks clear antecedent basis in the claim, and it is unclear as claimed to what movement such is intended to refer.  Additionally, re the limitation “a relative additional rotation of the axis of rotation (C) of the toothing and/or the axis of rotation (B) of the machining”, firstly, it is unclear as claimed whether such is intended to reference rotation of something about the axis of rotation of the toothing and/or about “the” axis of rotation of the machining, or whether such is intended to reference rotation/pivoting of the axes (B, C) themselves (such as, for example, to change the orientation of the axis/axes).  Additionally, “the axis of rotation of the machining” lacks clear antecedent basis in the claim, and it is unclear which axis such is intended to reference.  That being said, it is noted that the specification does not appear to describe the limitations of claim 3 in a manner so as to demonstrate possession thereof.  It is noted that the last paragraph on page 10 of the specification as filed references some sort of movement of something involving an “additional” rotation “of” the axis of rotation C of the toothing 2, and also mentions an “additional” rotation of something about the axis of rotation B of the tool, i.e., page 10 references rotation of something about axis B, and references rotation “of” the toothing rotation axis C (itself), but does not appear to teach rotation of the axis B, itself, and further does not clarify what exactly is being rotated or when (i.e., during what portion of the process) or relative to what, etc.  
Regarding claim 4, it is noted that this claim has a number of clarity issues that were described in detail in the above rejection(s) under 35 USC 112(b).  For example, in claim 4, the claim recites “wherein a setting of a tangential axis (Y) and/or a rotation about the axial distance axis between the axes of rotation is changed in the second machining process compared with the first machining process”.  Firstly, it is unclear as set forth in the claim with respect to what the recited tangential axis is tangential, i.e., tangential with respect to what?  Additionally, noting that the tangential axis is not tied to any structure, it is unclear how or in what regard an axis, i.e., an imaginary line, is to be considered to be “set” and/or “changed”, noting that there are an infinite number of axes, including an infinite number of axes that are tangential with respect to an infinite number of, for example, imaginary circles..  Additionally, “the axial distance axis” lacks clear antecedent basis in the claim.  Also, noting that plural axes and paths have been previously recited, it is unclear which axis or frame of reference is intended to provide the frame of reference for determining what is meant by “axial”.  Furthermore, in the limitation “a rotation about the axial distance axis between the axes of rotation”, it is unclear as claimed what is being rotated, i.e., a rotation of what about the axial distance axes?  The axes of rotation of what?  That being said, it is noted that the specification does not clearly describe or explain such in a manner so as to demonstrate possession thereof.  While page 5 (in the paragraph beginning “[O]ptionally…”) teaches that “other movement axis settings may also be changed from the first to the second machining process, such as a tangential axis (orthogonal to the axial distance axis (i.e., radial advancement axis) and with an orthogonal component, or perpendicular to the axis of rotation of the toothing)”, such does not clarify all of the details regarding which axes are referenced, nor does such describe any rotation about some axial distance axis “between” some unspecified axes of rotation.
Regarding claim 9, it is noted that this claim has a number of clarity issues that were described in detail in the above rejection(s) under 35 USC 112(b).  For example, in claim 9, the limitation “the axial feeding in the second machining process” lacks sufficient antecedent basis in the claim, noting that no “axial feeding” that is “in the second machining process” was previously recited, and noting that it is unclear which movement or movements such is intended to reference, it is unclear what is being “axially” fed, and it is further unclear which axis/axes (of the plural claimed axes or paths) are intended to be referenced.  Additionally in claim 9, “the axial feeding of the first machining process” lacks sufficient antecedent basis in the claim, noting that no “axial feeding” that is “in the second machining process” was previously recited, and noting that it is unclear which movement or movements such is intended to reference, it is unclear what is being “axially” fed, and it is further unclear which axis/axes (of the plural claimed axes or paths) are intended to be referenced.  Furthermore, it is unclear whether “axial feeding” is intended to reference an axial feeding amount, as in how far or by what distance some unspecified element(s) is/are fed, or whether such is instead intended to reference an axial feeding speed of some sort, as in how fast some unspecified element(s) is/are fed.  That being said, while it is noted that the specification as filed teaches (on page 6, last paragraph) that “the continuation of the feeding is conceivable, on the one hand to a lesser extend (approximately less than 70%, preferably less than 40%, in particular less than 20% compared to the first machining process), which ultimately results in a corresponding reduction of the overtravel”, such does not clarify what axes or directions are intended re the axial feeding.
Regarding claim 10, it is noted that the specification as filed does not describe in any manner so as to demonstrate possession thereof a method in which the flank geometry on the left or right flank is produced completely in the first machining process, and the further portion of the flank geometry (i.e., that produced in the claimed second machining process) belongs to the “other flank”.  Furthermore, the specification does not describe such (as recited in claim 10) with a “non-vanishing” axial feed, in which the first process is carried out “only” for the production of flank geometry along a “predominant portion” of the “full width”, and in the second machining process, the flank geometry is produced along a further portion of the full width, “in which the distance of the tool center from the axis of rotation of the toothing is changed relative to said movement path so as to move the tool center away from the toothing thereby resulting in a change of the machining engagement, said change in machining engagement being counteracted by a change in said relative movement, which change in said relative movement is additionally carried out relative to the movement control of the first machining process”, as recited in claim 1, noting that claim 10 depends from claim 1.  It is also unclear how the first process can produce flank geometry over merely a “predominant portion” of the full width and still completely produce either the right or left flank, as required by claim 10.
In claims 12 and 19, the specification does not disclose how the “further portion” (produced during the second machining process as set forth in claim 1) is to be produced by “maintaining the relative movement of the first machining process” (as set forth in claims 12 and 19), while also changing the relative movement of the first machining process (as recited in the last indented portion of claim 1, and thus, as also recited in claims 12 and 19).  
In claim 18, the claim recites “wherein the axial feeding in the second machining process is stopped”.  However, claim 18 (ultimately) depends from claim 1, which recites that the movement control has “non-vanishing axial feeding” re the “predefined flank geometry”.  It is unclear how or in what regard the axial feed can be both “non-vanishing”, and also be “stopped”, as recited in claim 18.  The specification as filed does not clearly explain such in a manner so as to demonstrate possession thereof.
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 12, 18, and 19, as best understood in view of the above rejections under 35 USC 112(a) and (b), is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Regarding claim 10, it is noted that claim 10 depends from claim 1, and that claim 1 recites machining with a “non-vanishing axial feeding”, and also recites “in a first machining process, said relative movement is carried out only for the production of said flank geometry along a predominant portion (5) of said full width according to said movement control”, and then further recites “in a second machining process, said flank geometry is produced along a further portion of said full width”.  Thus, it appears that claim 10 may be redefining part of claim 1, rather than including all of the limitations of claim 1, noting that it is unclear how the first process can produce flank geometry over merely a “predominant portion” of the full width and still completely produce either the right or left flank, as required by claim 10.
In claim 12, the claim recites “wherein the machining tool and/or the axis intersection angle is designed/set such that, if the further portion of the flank geometry is produced while maintaining the relative movement of the first machining process, the machining tool would no longer maintain a safety distance from the further structure”.  That being said, it is noted that claim 12 depends from claim 1, and claim 1 recites a “change” in the relative movement during the second machining process, which second machining process is recited as producing the flank geometry along the recited “further portion”.  However, claim 12 appears to redefine claim 1 (rather than further limiting it) by indicating that during the production of the further portion of the flank geometry, i.e., during the second machining process, that “the relative movement” of the “first machining process” is maintained, rather than being changed as recited in claim 1.  Thus, it does not appear that claim 12 requires all of the limitations of claim 1.  The same issue applied to claim 19, which depends from claim 12, at least by virtue of the dependency of claim 19 on claim 12.  Additionally, claim 19 itself recites “wherein the machining tool and/or the axis intersection angle is designed/set such that, if the further portion of the flank geometry is produced while maintaining the relative movement of the first machining process, the machining tool would collide with the further structure”, i.e., claim 19 itself additionally recites limitations that redefine those of claim 1 by further reciting producing the “further portion” of the flank geometry “while maintaining the relative movement of the first machining process”.  
In claim 18, the claim recites “wherein the axial feeding in the second machining process is stopped”.  However, claim 18 (ultimately) depends from claim 1, which recites that the movement control has “non-vanishing axial feeding” re the “predefined flank geometry”.  It is unclear how or in what regard the axial feed can be both “non-vanishing”, and also be “stopped”, as recited in claim 18.  That being said, it appears that claim 18 may be attempting to redefine limitations of claim 1, rather than further limit limitations of claim 1 (i.e., by indicating that, instead of having non-vanishing axial feed, the axial feed is vanishing/stopped).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, 16-17, and 19, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-171020 A (hereinafter, JP ‘020).
A machine translation of JP ‘020 is being made of record on the Notice of References Cited (PTO-892) accompanying this Office Action.  Attention is directed to that machine translation regarding any references herein to paragraph numbers or the like re JP ‘020. 
	JP ‘020 teaches a method for machining a toothing 11/12 having an axis Aw of rotation , in which a machining tool 1 having a tool center is driven in rotation about “its” axis of rotation Ac to remove material from the toothing 11/12, in a machining engagement.  See Figures 1a-b and 4c, as well as paragraphs 0001-0003, 0010-0012, 0020, 0022-0023, and 0032-0033, for example.  
	This rejection will focus primarily on the third embodiment of Figure 4 described by JP ‘020, though attention is directed to the reference as a whole.
	Figure 4a depicts a graph showing the feed position of cutter 1 in chronological order, and Figure 4b depicts a graph showing the cutting amount by the cutter 1 in chronological order, and Figure 4c shows a sectional drawing of the workpiece 10 being machines by the cutter 1.  Particularly note feed positions z1, z2, z3, which are identified in each of Figures 4a and 4c, and times t1-t4, which are depicted in Figures 4a and 4b.  Additionally note that the upper left figure of Figure 4c is shown as corresponding to time t=t1, the upper right figure of Figure 4c is shown as corresponding to time t = t2, the lower right figure of Figure 4c is shown as corresponding to time t = t3, and the lower left figure of Figure 4c is shown as corresponding to time t = t4.
	All that being said, it is noted that as shown in Figure 4c in the upper left figure, the cutter 1 is fed vertically downwards, and thus in the axial direction of the axis Aw of rotation of the workpiece 10 and toothing thereof, from feed position z1 to feed position z3, and at cutting amount r1.  From there, the cutter is fed from position z3 to position z2 in a movement that has both an “axial” component in the vertical direction of axis Aw, for example, and that also has a radial component in the direction of a radius with respect to axis Aw, for example, noting the movement of the cutter 1 (as the cutter moves from position z3 as shown in the upper left figure of Figure 4c to position z2 as shown in the upper right figure of Figure 4c) from cutting amount r1 to cutting amount r2.  See also paragraphs 0032-0033, for example.  See also Figures 4a and b.  
That being said, the machining occurs while performing a relative movement between the machining tool 1 and the toothing 11/12 in order to produce a flank geometry (i.e., the flanks of the teeth 11; see Figure 1b, for example) of the toothing that is “predefined” (see paragraph 0011, at least the discussion of program control, for example) over a full “width” of the toothing, such as, for example, the “width” in the vertical direction re Figures 1a-b and 4c.  A “movement control” (see discussion of program control in at least paragraph 0011; see also movements shown in Figures 4a-c) defines a movement path of the “tool center” with respect to the axis Aw of rotation of the toothing.  As best understood given the issues described above with respect to 35 USC 112, the movement control has “defined” and “non-vanishing” axial feeding with defined advancement between the machining tool 1 and the toothing of the workpiece 10, noting the feed of the machining tool 1 in the “axial” direction of the axis Aw, for example, as the cutter 1 moves from position z1 to z3 and from z3 to z2, as described above, and as shown in Figure 4c in the upper left and upper right figures.  See also Figures 4a and b and paragraphs 0032-0033.  
In a first machining process, the cutter 1 is moved from position z1 to position z3, as shown in Figure 4c in the upper left figure and in Figure 4a (see also paragraphs 0032-0033), and “said relative movement” is carried out “only” for the production of the flank geometry (of the flanks of a tooth or teeth 11/12) along a “predominant” portion of the previously-described “full width” (i.e., the dimension in the vertical direction re Figures 1a-b and 4c), noting that the portion of the flank that extends between points z1 and z3 is the “predominant” portion of the flank.  See the upper left figure of Figure 4c.
Additionally, in a second machining process, the flank geometry is produced along a further portion of the full width, i.e., the “further portion” from point z3 to point z2 as the cutter 1 is moved from the position shown in the upper left figure of Figure 4c to the position shown in the upper right figure of Figure 4c.  Note that in such second machining process, the distance of the center of the tool 1 from the axis of rotation Aw of the toothing (which axis would be “offscreen”, so to speak, to the left of the figures of Figure 4c, noting that the toothing is an interior toothing of workpiece 10; see Figures 1a-b and 4c) is changed relative to the movement path of the cutter for the first machining process, for example.  See the upper two figures of Figures 4c, for example, and also see Figures 4a-b and paragraphs 0032-0033.  In particular, note that as the cutter 1 moves from point z3 to z2, the center of tool 1 is moved in a direction that is “away from” the toothing 11/12, noting the change from r1 to r2.  See the upper two figures of Figure 4c, see Figures 4a-b, and see paragraphs 0032-0033, for example.  Note that as broadly claimed and as best understood, such change from r1 to r2 constitutes a “change of the machining engagement”.  (As a side note, regarding dependent claim 16, it is noted that the “further portion” that is machined during the aforedescribed second machining process is a “remaining portion” of the flank geometry.  See Figure 4c, and particularly the upper two figures thereof.)
It is noted that the limitation “said change in machining engagement being counteracted by a change in said relative movement, which change in said relative movement is additionally carried out relative to the movement control of the first machining process” is unclear, as discussed in separate rejections of claim 1 under 35 USC 112 (a) and (b).  That being said, as such is best understood, it appears that JP ‘020 teaches such, noting that the change in machining engagement re the aforedescribed second machining process is a change in the relative movement relative to that of the aforedescribed first machining process, noting that the aforedescribed first machining process is carried out entirely at machining amount r1, whereas the aforedescribed second machining process is carried out by executing a gradual change from r1 to r2 as the cutter 1 moves “axially” from z3 to z2.  See Figure 4c, the upper two figures thereof, as well as Figures 4a and b, Figures 1a-b, and paragraphs 0032-0033, for example.
Regarding claim 2, note that the movement of the cutter 1 from r1 to r2 involves a movement in a radial direction, such as a radial direction of the workpiece 10 with respect to axis Aw.  See Figures 1a-b and Figure 4c, particularly the upper two figures of Figure 4c, as well as paragraphs 0032-0033.  
Regarding claim 3 as best understood in view of the above issues with respect to 35 USC 112, the “additional” change in movement is at least partially realized by a relative additional rotation of the machining tool 1 about the axis Ac of rotation, for example.  See Figures 1a-b, 4c, paragraphs 0032-0033, as well as paragraphs 0001-0003 and 0010-0011 and 0022, for example, which describe the rotation of the cutter during the skiving operation.
Regarding claim 4, as such is best understood in view of the above rejections based on 35 USC 112, an imaginary axis that is tangential with respect to the cutter 1, for example, and that is located at the upper right point/tip of the cutter re Figure 4c, is “changed” in the second machining process as compared to the first machining process, noting that the movement of the cutter 1 from position z3 to z2 and from machining amount r1 to machining amount r2 in the second machining process means that such upper right point/tip of the cutter 1, as well as an imaginary tangential axis located thereat, is moved or “changed” as compared to the first machining process.  See Figure
Regarding claim 5, the toothing 11/12 (of workpiece 10) and the machining tool 1 are in “rolling” engagement with one another during the aforedescribed relative movement (of the tool 1 as the tool moves from point z3 to z2 and from cutting amount r1 to r2, as shown by comparing the upper left figure of Figure 4c to the upper right figure of Figure 4c).  See Figures 1a-b, 4c, which show the meshing engagement of the cutter 1 with the workpiece teeth 11/12, and see also paragraphs 0032-0033, as well as paragraphs 0001-0003 and 0010-0011 and 0022, for example, which describe the rotation of the cutter and the workpiece during the skiving operation.  
Regarding claim 6, the axis of rotation Aw of the workpiece 10 (and thus of the toothing thereof) and the axis of rotation Ac of the cutter 1 are arranged at an axis intersection angle that is non-zero, as can be seen in Figures 1 and 4c.  See also paragraphs 0001-0002, for example.
Regarding claim 7, as broadly claimed, the cutting speed in the machining processes is considered to “depend on” the axis intersection angle, in that in a machining operation, all aspects thereof are inherently interrelated, i.e., the speed of rotation of the rotating elements, the feed speed of the fed elements, the relative orientation of the workpiece and cutter, etc.  Note that the claim does not recite multiple intersection angles and multiple cutting speeds or the like.
Regarding claim 8, the machining tool 1 is a tool having a “geometrically defined” cutting edge 2.  See Figures 1a-b, 4c, and paragraph 0022, for example.
	Regarding claim 10 as best understood in view of the above rejections based on 35 USC 112(a), (b), and (d), it is noted that two adjacent flanks are being simultaneously machined during the machining of Figure 4c (see Figures 1a-b, noting that the machining operation of Figure 4c provides/creates the teeth at the inside surface 10a of the workpiece 10; see also paragraphs 0022-0023, for example).  That being said, it is noted that the movements shown in Figure 4c and described previously re the first and second machining processes each produce flank geometry on both a left and a right flank, such that the flank geometry produced in the first machining process is produced, for example, on a left flank (as well as a right flank), and the “further portion” of flank geometry is produced on a right (other) flank (as well as on a left flank).  
	Regarding claims 11-12 and 19, as such are best understood in view of the above rejections based on the various sections of 35 USC 112, attention is directed to the annotated reproduction of the upper left figure of Figure 4c below, noting the “radial extension” labeled below as “RE”, which is at an “axial” distance (in the vertical direction re Figure 4c) from one of the axial toothing ends 10b.  Re claims 12 and 19, note that if the aforedescribed relative movement of the aforedescribed first machining process was continued/maintained (i.e., by continuing to move the tool 1 solely vertically, from point z3 to point z2, for example), the machining tool 1 would “no longer” maintain a “safety” distance from the further structure RE, as the machining tool 1 would “collide” with the further structure/radial extension RE. 
[AltContent: textbox (RE)][AltContent: connector]
    PNG
    media_image2.png
    184
    165
    media_image2.png
    Greyscale


	Regarding claim 17, the machining tool 1 comprises a skiving wheel (see Figures 1a-b, noting the wheel shape/configuration of the portion of tool 1 that includes the cutting edges 2; see also paragraphs 0001-0002, 0009-0010, 0020, 0022-0023, for example).  
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2012-171020 A (hereinafter, JP ‘020). 
JP ‘020 teaches all aspects of the presently-claimed invention as were discussed in the above rejections (particularly of claim 1) based thereon.  
Regarding claim 9, it is clear from looking at Figure 4c that the axial feeding in the second machining process, i.e., the amount of feed in the vertical direction re Figure 4c as the tool is moved from z3 to z3 (see the upper two figures of Figure 4c) is a much smaller feed amount than the amount of axial feeding in the vertical direction in the first machining process (i.e., as the tool is moved from z1 to z3), and paragraph 0032 indicates that the feed from z3 to z2 occurs in the vicinity of the lower end surface 10c of the workpiece 10.  As shown in Figure 4c, it is clear that the amount of feed of the tool 1 as the tool moves from z3 to z2 is less than 70% of the feed amount as the tool 1 is moved from z1 to z3.
Regarding claim 18, it is noted that the downward axial feeding of the second machining process is “stopped”, and the tool 1 is then fed upwardly (in a direction that is inclined slightly with respect to the vertical axis), as can be seen by looking at the upper right figure of Figure 4a and the lower right figure of Figure 4a, and also paragraphs 0032-0033.  
In the alternative re claim 9, in the event that it is held that Figure 4c (in combination with paragraph 0032) is not sufficient to anticipate claim 9, then it is noted that JP ‘020 does not expressly speak to the range of percentage re the distance from z3 to z2 as compared to the distance from z1 to z3.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the “axial” feed (distance) from z3 to z2 be less than 70% of the “axial” feed (distance) from z1 to z3, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the method/device of JP ‘020 would not operate differently with the claimed “axial feeding” of the second machining process as compared to the “axial feeding” of the first machining process, noting that as shown in Figure 4c, the claimed axial feeding (distances) already appear to be shown to be within the claimed range, and furthermore, paragraph 0032 explicitly teaches that the travel of the cutter from z3 to z2 is to be “in the vicinity of the lower end surface 10c”, the method/device of JP ‘020 would function appropriately having the claimed axial feeding(s).  Further, applicant places no criticality on the range claimed, indicating that the range is “conceivable” as being within the claimed range (page 6 of the present specification, last paragraph).  
Claim 13, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 2012-171020 A (hereinafter, JP ‘020) as applied to at least claims 1 and 6 above, or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2012-171020 A (hereinafter, JP ‘020) as applied to at least claims 1 and 6 above, in view of JP 01-159126 A (hereinafter, JP ‘126). 
A machine translation of JP ‘126 is being made of record on the Notice of References Cited (PTO-892) accompanying this Office Action.  Attention is directed to that machine translation regarding any references herein to paragraph numbers, page numbers, line numbers or the like re JP ‘126. 
JP ‘020 teaches all aspects of the presently-claimed invention as were discussed in the above rejections (particularly of claims 1 and 6) based thereon.  
Regarding claim 13, it is clear from looking at Figures 1a-b and Figure 4c that the axis intersection angle (of axes Aw and Ac) is “at least 8o”, as set forth in claim 13.  See also paragraphs 0001-0002, for example, which teach the inclination of the axes Ac and Aw.
In the alternative re claim 13, in the event that it is held that Figures 1a-b and 4a (as well as the teachings in paragraphs 0001-0002 re the inclination of axes Aw and Ac) is not sufficient to anticipate claim 13, then it is noted that JP ‘020 does not expressly speak to the specific value of the angle (i.e., beyond what is shown in the figures).
That being said, the use of an axis intersection angle between the skiving cutter rotation axis and the workpiece rotation axis that is “at least 8o” is well-known.  For example, attention is directed to JP ‘126, which teaches a skiving machine and method (see page 1 of the machine translation, as well as at least Figures 1-6) in which a skiving cutter rotation axis B is inclined by “about 25 degrees” with respect to a vertical axis of rotation of the workpiece 11.  See particularly Figure 5, as well as page 3, the 7th through 10th lines on the page, as well as page 1, for example.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the axis intersection angle (between the skiving cutter rotation axis Ac and the vertical workpiece rotation axis Aw) taught by JP ‘020 be about 25 degrees, as taught by JP ‘126, noting that such constitutes the simple substitution of one known element (the “about 25 degree” angle taught by JP ‘126) for another (the generic inclination angle taught by JP ‘020) to obtain the predictable result of the cutter performing a skiving operation on the workpiece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
June 1, 2022